Opinion issued December 2, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00443-CV
                            ———————————
                      KATHERINE HUNTER, Appellant
                                        V.
  TEXAS FARM BUREAU MUTUAL INSURANCE COMPANY, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 17-CV-0910


                                O P I N I O N

      Katherine Hunter was hit by a car while walking across the street. She sued

her own insurance company under the underinsured-motorist provision of her policy.

A jury found that the underinsured motorist was mostly to blame for the accident but
awarded no damages. On appeal, Hunter argues that the evidence is legally and

factually insufficient to support the award of no damages. We affirm.

                                 BACKGROUND

      The underlying lawsuit arises out of a low-speed automobile-pedestrian

collision. The motorist, Lindsey Martin, was initially stopped at a red light. When

the light turned green, she turned her car onto the street that Hunter was

simultaneously crossing on foot. It is undisputed that Hunter was in a crosswalk and

had the right of way. But Martin did not see Hunter in time to avoid hitting her.

      Hunter sued Martin for negligence. Hunter also sued her own insurance

company, Texas Farm Bureau Mutual Insurance Company, under the underinsured-

motorist provision of her automotive policy.

      Martin’s insurer paid Hunter $50,000, which was the policy limit of Martin’s

insurance. And Hunter nonsuited her claim against Martin.

      Texas Farm Bureau paid Hunter $10,000 under the personal-injury-protection

provision of her policy. The parties subsequently tried Hunter’s claim for additional

damages under the underinsured-motorist provision to a jury. Hunter sought to

recover the following categories of damages from Texas Farm Bureau:

      •   past and future physical pain and mental anguish;
      •   past and future physical impairment; and

      •   future medical expenses.
Hunter disclaimed damages for past medical expenses and lost wages.
                                          2
      At trial, the parties stipulated that Hunter had underinsured-motorist coverage

through Texas Farm Bureau. The severity and cause of her medical conditions were

the principal disputed issues before the jury. See In re Liberty Cty. Mut. Ins. Co., 537

S.W.3d 214, 220 (Tex. App.—Houston [1st Dist.] 2017, orig. proceeding) (when

underinsured-motorist coverage is established, issues in underinsured-motorist suit

are essentially those of typical suit involving car accident: motorist’s negligence and

existence and amount of any damages caused by accident).

      Hunter and one of her treating doctors, Christopher Vije, M.D., were the

principal fact witnesses. Martin, an accident-reconstruction expert, Hunter’s

daughter-in-law, and two of Hunter’s friends also testified. Finally, two experts, one

for each side, testified about Hunter’s future medical care and expenses. In addition,

the parties introduced more than 1,500 pages of Hunter’s medical records into

evidence.

      The accident took place at the T-intersection of 23rd Street and Harborside

Drive in Galveston in mid-August 2015. Hunter was traveling southward on foot,

and she intended to cross Harborside Drive to continue southward along 23rd Street.

Martin was driving northward on 23rd Street, and she intended to make a left turn

onto Harborside Drive. Both Hunter and Martin were waiting for their respective

traffic signals to change so that they could proceed through the intersection. When

the traffic signals simultaneously changed, the accident at issue unfolded.


                                           3
      At the time of the accident, it was around 5:00 p.m. on a Friday during the

tourist season. Traffic was heavy. Hunter testified that she began to cross Harborside

Drive in the crosswalk when the signal for pedestrian traffic indicated it was

appropriate to do so. Though she looked both ways before entering the crosswalk,

she started across quickly because her family was waiting for her. Then Hunter was

hit by Martin’s car.

      Martin was stopped at the red light on 23rd Street. When the light turned

green, Martin accelerated and turned onto Harborside Drive, the roadway Hunter

was crossing. Hunter testified that she saw Martin start forward. And Hunter

assumed Martin was turning onto Harborside Drive but also thought Martin would

avoid hitting her in the crosswalk. Unfortunately, that did not happen, as Martin did

not see Hunter in time to stop.

      The impact knocked Hunter onto the hood of Martin’s car. Hunter then fell to

the ground. Hunter said that Martin’s car was moving slowly at the moment of

impact. Hunter’s medical records indicate that she told treaters it had been going five

miles per hour or less.

      Hunter got up, walked back to the curb, and sat down. She called her family

on her cell phone to let them know what had happened.

      Both Hunter and Martin testified that the accident was Martin’s fault. The

accident-reconstruction expert testified so as well.


                                          4
      At Hunter’s request, she was taken to the emergency room by ambulance.

Hunter testified that the entire left side of her body hurt, particularly her shoulder,

hip, and leg. She rated her pain at a three on a scale of one to ten. Hunter’s

emergency-room records stated that she did not have any “obvious deformity,”

“signs of obvious trauma,” or “obvious injuries or external bleeding.” Hunter was x-

rayed from shoulder to feet, and the tests showed nothing was dislocated or fractured.

The x-rays did show that Hunter, who was in her early 60s at the time, had some

mild arthritic changes. A doctor prescribed Hunter a painkiller, Tramadol, and the

emergency room discharged her without further treatment.

      Hunter remained on vacation in Galveston over the next several days. She

spent most of her time relaxing at the condominium her family had rented. But she

dined out at a restaurant Saturday evening. And on Monday or Tuesday, she went to

Schlitterbahn, where she floated on an innertube. Hunter never filled the painkiller

prescription. She regularly took an over-the-counter painkiller, Advil, instead.

      A couple of weeks later, in late August, Hunter saw her primary care doctor.

Hunter testified that she was still “really sore,” “bruised,” and “swollen” but thought

that she only had “soft tissue” injuries. Hunter’s doctor told her to wait and see how

she was in a month’s time.

      Hunter testified that she was still in pain a month later and has been ever since.

So, over the next three and half years or so, Hunter sought and received medical care


                                           5
from several doctors. These doctors administered a number of diagnostic tests and

treated Hunter for multiple medical conditions. Of particular significance, Hunter

underwent the following tests and treatments:

      •   in October 2015, an MRI and arthrogram of her shoulder showed a partial
          tear in her rotator cuff and mild degenerative changes;

      •   in November 2015, she had arthroscopic surgery to repair her shoulder;

      •   in March 2016, MRIs of her hip and leg showed mild inflammatory
          changes consistent with tendinopathy and trochanteric bursitis as well as
          mild degenerative changes; and
      •   in April 2016, she had arthroscopic surgery with a trochanteric
          bursectomy to repair her hip.
      Hunter attributed the pain in her shoulder, hip, and elsewhere to the accident,

testifying that she did not have any pain beforehand. But some of her medical records

contradict her account. For example, a 2010 record shows that Hunter reported

recurrent back pain. A 2014 record shows she reported leg cramps while walking in

addition to recurrent back pain.

      Hunter stated that the shoulder surgery was a success. But she testified that

she continued to have pain in her hip and leg even after the hip surgery and physical

therapy. Thus, she sought more testing and treatment.

      In January 2017, one of Hunter’s doctors, an orthopedist, ordered an MRI of

her lumbar spine to determine if spinal issues could be the source of her ongoing

pain. The MRI showed mild disc desiccation and degenerative disc changes. The

next month, a pain management specialist to whom Hunter had been referred and
                                         6
who had administered the lumbar spine MRI, diagnosed her with gluteal tendinitis.

The pain management specialist concluded her tendinitis was not secondary to

anything and attributed her spinal issues to age.

      Hunter continued to have pain in 2018. As of the time of trial, she was taking

the prescription drug Lyrica to manage her pain. She said the drug reduced her pain

to a one or two on a scale of ten.

      While Hunter continues to walk or hike, she testified that her ongoing pain

prevents her from doing so for the same amount of time or distance or with the same

frequency or vigor that she could before the accident. Hunter’s daughter-in-law and

friends corroborated that she has been less capable of physical exertion since the

accident.

      Of Hunter’s healthcare providers, Vije was the only one who testified at trial,

and his testimony was admitted via videotaped deposition. He is a doctor who

specializes in interventional pain management, a subspecialty of anesthesiology. The

basic goal of this subspecialty is to identify why a patient is experiencing pain and

ameliorate that pain through minimally invasive treatment.

      Vije stated he knew little about the accident. What little he knew about it, he

learned from Hunter. According to Vije, his job was to investigate the source of

Hunter’s pain and treat the medical condition causing the pain, not to identify the

ultimate cause of the medical condition itself.


                                          7
       Vije first saw Hunter in June 2017. Among other things, Vije administered

several epidural steroid injections intended to alleviate Hunter’s back pain. The first

shot, administered in June, gave Hunter a lot of relief, and she continued to do well

for another three-and-a-half months or so. But the initial shot did not provide long-

term pain relief. So, Vije administered two more shots, one in November and another

in December 2017, but neither one gave Hunter “the same relief” that the first shot

had.

       After the unsuccessful epidural injections, in 2018, Vije began to investigate

whether Hunter’s hip could be responsible for her pain. Vije administered a Botox

injection to the left piriformis muscle of Hunter’s buttocks in February 2018, but it

did not give her enough relief. So, in June 2018, he administered a combined

injection to Hunter’s left piriformis and gluteal muscles. This gave Hunter limited

relief for a couple of months.

       Because Vije was unable to relieve Hunter’s pain, he referred her to a surgeon.

The last time Vije saw Hunter was in October 2018. He did not have any further

appointments with her scheduled as of trial.

       In November 2018, the surgeon administered a myelogram—a spinal imaging

test—as well as x-rays and a CT scan to assess Hunter’s suitability for surgery. The

surgeon decided that the results did not warrant surgery. He diagnosed Hunter with

degenerative spondylolisthesis, a condition in which arthritis builds up in joints and


                                          8
can irritate adjacent nerves and cause pain. His assessment was that Hunter’s

spondylolisthesis was primary, meaning that it resulted from degeneration over time,

rather than having resulted from trauma.

       For his part, Vije generally agreed that spondylolisthesis often “is from

arthritis,” not trauma. Vije said this condition frequently develops without cause. As

to Hunter’s spondylolisthesis in particular, Vije testified that he did not know what

caused it and did not think it possible to know.

       Asked if he could do more for Hunter’s pain, Vije testified it was hard to say.

He stated that Hunter is “getting to the point where we’ve ruled out most things

organic or fixable” but might be a candidate for a neurostimulator, an implanted

medical device that blocks pain. A neurostimulator would likely be his next

recommendation. But he also has not had a formal conversation with Hunter about

a neurostimulator, and a surgeon ultimately would be the decisionmaker as to its

suitability.

       As to causation, Vije did not offer an opinion. He testified that Hunter’s

various medical conditions were consistent with trauma, like a car accident. But he

agreed that her conditions could have arisen from nontraumatic causes too, like

preexisting arthritis and degenerative changes that are a part of the ordinary aging

process. According to Vije, people start developing arthritis in their 30s and may

have developed a fair amount of arthritis by their 60s. Vije further agreed that a


                                           9
person’s inability to be as active as she ages is unsurprising, even absent trauma. He

testified that he did not know what specific medical condition was responsible for

Hunter’s continuing pain.

      Vije stated he did not see anything in Hunter’s medical records suggesting her

conditions predated the accident. But he conceded he had only reviewed the records

in his possession, not her complete medical records. For example, he did not have

her emergency-room records.

      The jury found that both Hunter and Martin negligently caused the accident,

and it assigned 20 percent of the fault to Hunter and 80 percent to Martin. But the

jury awarded no damages, specifically finding that Hunter was not entitled to any

damages for past and future physical pain and mental anguish, past and future

physical impairment, or future medical expenses.

      Hunter moved for a new trial arguing that the jury’s award of zero damages

was against the great weight and preponderance of the evidence. Texas Farm Bureau

opposed the motion on the ground that the jury could have reasonably found that the

accident did not cause Hunter’s injuries.

      The trial court granted Hunter a new trial. The trial court stated that because

the jury found Martin to be 80 percent at fault, “Texas law required” the jury to

award “at least some non-economic damages for past and future physical pain and

mental anguish, past and future physical impairment, and future medical expenses.”


                                            10
The trial court also stated that the jury’s “finding of zero damages is against the great

weight and preponderance of the evidence.”

      Texas Farm Bureau petitioned for a writ of mandamus. We conditionally

granted the writ, holding that the trial court’s new-trial order was facially invalid

because Texas law did not require the jury to award damages and the order did not

adequately explain why the evidence was factually insufficient to support the jury’s

verdict. In re Tex. Farm Bureau Mut. Ins. Co., No. 01-19-00742-CV, 2020 WL

573249, at *4 (Tex. App.—Houston [1st Dist.] Feb. 6, 2020, orig. proceeding)

(mem. op.). Because the order was invalid, we did not consider whether the evidence

was factually insufficient to support the verdict. Id. at *4 n.3.

      The trial court then vacated its new-trial order, and it rendered a take-nothing

judgment in Texas Farm Bureau’s favor based on the jury verdict.

      Hunter appeals.

                                    DISCUSSION

      In a single issue, Hunter contends that the evidence is legally and factually

insufficient to support the jury’s award of zero damages. She requests that we reverse

the trial court’s judgment and remand the cause to the trial court for a new trial.

I.    Legal Sufficiency

      Texas Farm Bureau argues that we should not address the legal sufficiency of

the evidence for two independent reasons. First, it argues that Hunter did not


                                           11
preserve this issue for appeal because she did not raise the issue in her motion for

new trial. Second, it argues Hunter cannot challenge an award of zero damages for

physical pain and mental anguish, physical impairment, and future medical expenses

for legal insufficiency because these damages are inherently speculative in nature

and their amount therefore cannot be conclusively proved.

      A.     Error preservation

      When the parties try their dispute to a jury, they cannot contend on appeal that

the evidence is legally insufficient to support a judgment rendered on the verdict

unless they preserve this issue in the trial court. See TEX. R. APP. P. 33.1(d). The

parties may preserve a legal insufficiency issue in the trial court by making:

      •    a motion for an instructed verdict;
      •    an objection to the submission of a jury question;

      •    a motion for judgment notwithstanding the verdict;

      •    a motion to disregard the jury’s answer to a vital fact question; or

      •    a motion for a new trial.
Cecil v. Smith, 804 S.W.2d 509, 510–11 (Tex. 1991); Roberson v. Collins, 221

S.W.3d 239, 241–42 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Hunter did not move for an instructed verdict, object to the submission of a

relevant jury question, move for judgment notwithstanding the verdict, or move to

disregard the jury’s answer to a vital fact question. Hunter did move for a new trial.

In Hunter’s new-trial motion, she argued the evidence “at trial conclusively

                                          12
establishes that the jury’s findings as to the measure of damages is so against the

great weight and preponderance of the evidence as to be manifestly unjust.”

      Hunter’s claim that the jury’s finding of zero damages is against the great

weight and preponderance of the evidence challenges the factual sufficiency of the

evidence, not its legal sufficiency. See Ononiwu v. Eisenbach, 624 S.W.3d 37, 44

(Tex. App.—Houston [1st Dist.] 2021, no pet.) (claim that award of no damages was

against great weight and preponderance of evidence challenged factual sufficiency).

Though Hunter’s use of the phrase “conclusively establishes” ordinarily might

suggest a legal sufficiency challenge, it does not do so in this instance. In her motion

for new trial, Hunter argued she had “conclusively established that she suffered

objective injuries,” which entitled her to an award of damages in some unspecified

amount. She did not argue that she had conclusively proved damages in a particular

amount. Further, she sought a new trial, not rendition of a judgment for damages in

a particular amount. Viewed in the context of her claim that the jury’s finding of

zero damages is against the great weight and preponderance of the evidence,

Hunter’s request for a new trial, rather than the entry of judgment notwithstanding

the jury’s verdict, reinforces that her motion challenged the factual sufficiency of

the evidence, not its legal sufficiency. See Benavente v. Granger, 312 S.W.3d 745,

747–48 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (remand for new trial is

remedy for factual insufficiency of evidence).


                                          13
      Because Hunter did not challenge the legal sufficiency of the evidence in her

motion for new trial, she did not preserve this issue for our review. See Cecil, 804

S.W.2d at 510–11; Roberson, 221 S.W.3d at 241–42; see also Hardy v. C.P.I. Sales,

511 S.W.2d 89, 93 (Tex. App.—Houston [1st Dist.] 1974, no writ) (legal and factual

sufficiency challenges must be stated in distinct language in motion for new trial and

challenge limited to one cannot be enlarged to encompass both on appeal).

      B.     Damages incapable of conclusive proof

      We acknowledge that there is authority supporting Texas Farm Bureau’s

position that a jury’s award of zero damages for physical pain, mental anguish, and

physical impairment is not susceptible to legal sufficiency review because these

types of damages are inherently speculative, and their amount therefore lies within

the jury’s discretion. E.g., McDonald v. Dankworth, 212 S.W.3d 336, 346 n.12 (Tex.

App.—Austin 2006, no pet.); Pilkington v. Kornell, 822 S.W.2d 223, 225 n.1 (Tex.

App.—Dallas 1991, writ denied); Martin v. Warren & Miller Co., 639 S.W.2d 706,

707 (Tex. App.—Tyler 1982, no writ). But, to our knowledge, we have not said so.

Cf. Jimenez v. Rodriguez, No. 01-98-00293-CV, 1999 WL 213096, at *4–7 (Tex.

App.—Houston [1st Dist.] Apr. 15, 1999, pet. denied) (op., not designated for

publication) (reviewing award of zero damages for physical pain, mental anguish,

and physical impairment for legal and factual sufficiency without addressing

whether legal sufficiency review was proper); see also Mora v. Wine, No. 05-19-


                                         14
00874-CV, 2021 WL 71431, at *5–8 (Tex. App.—Dallas Jan. 8, 2021, no pet.)

(mem. op.) (same). Moreover, we are unaware of any authority on this subject as to

future medical expenses. Because Hunter did not preserve her legal sufficiency

challenge, we need not resolve these issues today. See TEX. R. APP. P. 33.1(a) (party

must preserve error in trial court to present complaint for appellate review).

II.   Factual Sufficiency

      A.     Standard of review

      When, as here, a party argues the evidence is factually insufficient to support

an adverse jury finding on an issue on which she bore the burden of proof at trial,

like the damages she sought to recover, we can set aside the finding only if the

evidence is so weak or if the finding is so against the great weight and preponderance

of the evidence as to make the finding clearly wrong and unjust. Ononiwu, 624

S.W.3d at 44. We consider all the evidence. Capcor at KirbyMain v. Moody Nat’l

Kirby Houston S, 509 S.W.3d 379, 384 (Tex. App.—Houston [1st Dist.] 2014, no

pet.). But we cannot set aside a finding merely because we would have weighed the

evidence differently or made a different finding. Ononiwu, 624 S.W.3d at 44. The

jury weighs the credibility of the witnesses and resolves evidentiary conflicts. Id.

      B.     Applicable law

      A jury generally has great discretion in evaluating evidence of damages.

Huston v. United Parcel Serv., 434 S.W.3d 630, 640 (Tex. App.—Houston [1st


                                          15
Dist.] 2014, pet. denied). This is especially true of damages for physical pain, mental

anguish, and physical impairment, which are inherently speculative in nature. See

Ononiwu, 624 S.W.3d at 44 (saying so as to physical pain and physical impairment);

Figueroa v. Davis, 318 S.W.3d 53, 62 (Tex. App.—Houston [1st Dist.] 2010, no

pet.) (saying so as to pain, suffering, mental anguish, and disfigurement). Due to the

speculative nature of these categories of damages, a jury may decline to award these

damages even when an injury is proved or undisputed under certain circumstances.

See Ononiwu, 624 S.W.3d at 44.

      We must evaluate the factual sufficiency of the evidence supporting a

particular damages finding on a case-by-case basis. See Figueroa, 318 S.W.3d at 62.

Nonetheless, we have recognized at least two sets of circumstances in which a jury’s

failure to award damages for physical pain, mental anguish, and physical impairment

generally is not against the great weight and preponderance of the evidence.

      First, we will affirm a jury’s decision not to award these types of inherently

speculative damages when the evidence of a plaintiff’s injuries is more subjective

than objective in nature. Ononiwu, 624 S.W.3d at 44. For example, the evidence of

an injury is more subjective in nature when the injury’s existence and symptoms

largely depend on the plaintiff’s word, rather than medical testing that yields

reasonably certain results. See, e.g., id. at 45–46 (evidence was more subjective than

objective given that lone objective evidence of injury was plaintiff’s x-rays and


                                          16
MRIs, which were inconclusive, and remaining evidence of injury consisted of

plaintiff’s testimony and medical records reflecting what he told his treaters). The

jury has the latitude to decline to award damages for physical pain, mental anguish,

and physical impairment under these circumstances because their existence

effectively turns on the plaintiff’s credibility. See id. at 46. And the evaluation of the

credibility of the plaintiff and other witnesses is the sole prerogative of the jury. See

id. (jury is sole judge of credibility and may disbelieve subjective testimony).

      Second, we will affirm a jury’s decision not to award these types of inherently

speculative damages when the jury could have reasonably found based on the

evidence as a whole that the plaintiff’s injuries were less severe than alleged or the

defendant did not cause the plaintiff’s injuries. Id. at 45. When there is conflicting

evidence about the severity or cause of the plaintiff’s injuries, it is the jury’s role to

resolve the evidentiary conflicts and decide which version of the evidence to accept.

Huston, 434 S.W.3d at 641. Thus, even when both subjective and objective evidence

of physical pain, mental anguish, or physical impairment exist, the jury may decline

to award any such damages based on its conclusion that the defendant is not

responsible for them. See, e.g., Ononiwu, 624 S.W.3d at 46–47 (affirming award of

zero damages for physical pain and physical impairment in part because jury

reasonably could have found that accident was minor, plaintiff’s injury was less




                                           17
severe than he claimed, and defendant did not cause plaintiff’s injury even though

plaintiff received treatment and incurred more than $25,000 in medical bills).

      C.    Analysis

      Hunter argues that the evidence of her injuries—Vije’s testimony and her

medical records in particular—is more objective than subjective. Thus, she

maintains, the jury was required to award her some amount of damages for physical

pain and mental anguish, physical impairment, and future medical expenses.

      While we do not disagree with Hunter’s contention that she introduced ample

objective evidence of the medical conditions for which she tried to recover damages,

we nonetheless disagree that the jury was required to award some damages. Based

on the record as a whole, we conclude the jury could have reasonably found that

Hunter’s injuries from the accident were less severe than she alleged, and that the

accident did not cause the damages that Hunter sought to recover. Thus, the jury was

not required to award her damages given the facts of this case.

      In some cases, an accident victim’s injuries are so manifest and severe that a

jury cannot reasonably find she did not suffer pain, anguish, and impairment,

notwithstanding the speculative nature of these types of damages. For example, in

Doctor v. Pardue, we reversed an award of no damages for pain and impairment,

given that the plaintiff was rendered a quadriplegic in an aircraft collision on a




                                         18
runway. 186 S.W.3d 4, 7, 18–21 (Tex. App.—Houston [1st Dist.] 2005, pet. denied).

While we reviewed the entire record, an injury like quadriplegia speaks for itself.

      But this is not the type of case in which the victim’s injuries are so manifest

or severe that compensable pain, anguish, and impairment are self-evident. Hunter

was hit by a car traveling at a low speed, which she estimated at five miles per hour

or less. Hunter testified that the left side of her body hurt, particularly her shoulder

and hip. But neither she nor Martin, the only eyewitnesses who testified, testified to

any manifest or severe injury. When Hunter went to the emergency room afterward,

her x-rays showed that nothing was dislocated or fractured. Hunter’s emergency-

room records reported that Hunter did not have any “obvious deformity,” “signs of

obvious trauma,” or “obvious injuries or external bleeding.” These records

additionally indicated that Hunter reported her pain as a three on a scale of one to

ten. A doctor prescribed Hunter a painkiller, and the emergency room discharged

her without further treatment.

      Hunter did not fill the prescription for the painkiller. Though she generally

took it easy in the days immediately following the accident, she did not cut short her

family vacation. Hunter dined out at a restaurant for dinner the day after the accident.

Within three or four days, she and her family visited a waterpark, where she floated

on an innertube.




                                          19
      After Hunter returned home from vacation, she saw her primary care doctor.

At the time of this appointment, which was about two weeks after the accident,

Hunter believed her injuries “were soft tissue issues.” She was still bruised, sore,

and swollen. But after an examination, Hunter’s primary care doctor did not think

any immediate treatment was warranted and told Hunter to return in a month if her

symptoms persisted.

      In other words, within a month-and-a-half or so of the accident, the lone

objective evidence—Hunter’s emergency-room x-rays—showed no injury. The

remainder of the evidence from this period is subjective in nature, consisting of

Hunter’s testimony about her condition and pain. Hunter stated she treated her pain

by resting and regularly using an over-the-counter painkiller. Based on these

circumstances, the jury reasonably could have concluded that the accident did not

cause Hunter any immediate injury compensable by damages for pain, anguish, or

impairment. See, e.g., Ononiwu, 624 S.W.3d at 45–47 (holding that jury could have

reasonably discounted evidence of pain, given that it consisted of plaintiff’s

testimony and statements he made to doctors, apart from x-ray and MRI findings

that weren’t definitive and chiropractor’s testimony about those findings).

      Of course, the first month-and-a-half or so is not the entire story. Hunter

maintains that her symptoms persisted afterward. Accordingly, she sought further

testing and treatment. She eventually had a surgery that eliminated her shoulder pain.


                                         20
She later had hip surgery, but it did not resolve the pain she was experiencing in her

hip and leg. Based on further testing and treatment, Hunter attributes her continuing

hip pain to a spinal issue. She argues that the evidence she introduced at trial about

these conditions proves the accident caused them. Hunter further argues that the

jury’s award of zero damages is against the great weight and preponderance of the

evidence.

      But the evidence of causation is less compelling than Hunter advocates.

Hunter testified she did not have shoulder or hip pain before the accident and could

engage in more strenuous physical activities beforehand. Without more, however,

her testimony about this sequence of events is not evidence of causation. Guevara v.

Ferrer, 247 S.W.3d 662, 668 (Tex. 2007); see also Jelinek v. Casas, 328 S.W.3d

526, 533 (Tex. 2010) (cautioning against acceptance of fallacy that earlier events

caused later ones merely because they happened first).

      Vije is the lone doctor whose testimony was admitted at trial. He testified as

one of Hunter’s treating doctors, not as an expert witness on causation. Vije first

began treating Hunter in June 2017, about a year and nine months after the accident.

His knowledge of the accident was based solely on Hunter’s account, and he testified

that she told him little about it. He did not perform either of her surgeries. His own

practice focuses on “interventional pain management,” which he described as “a

subspecialty of anesthesiology” that provides “minimally invasive treatment for


                                         21
either acute or chronic pain conditions.” Though Vije agreed that Hunter’s medical

conditions could have been caused by a traumatic injury, like being hit by a car as a

pedestrian, he did not testify to a reasonable degree of medical probability that the

accident did cause any of her conditions or associated pain.

      Notably, Vije’s first appointment with Hunter took place about a year-and-a-

half after her successful November 2015 shoulder surgery. Thus, he did not treat her

for shoulder pain. As Vije testified, he did not independently evaluate this injury:

      Q. So—okay. So, did you understand that Ms. Hunter had some
         treatment to her shoulder?
      A. She told us that. She told us that she had an arthroscopic
         debridement for some kind of rotator cuff injury. But apparently
         that was—she never complained of that when we were seeing her.
         So I assume that went well.
      Q. Yeah, that was going to be my next question. Did—when she came
         in, did she complain to you about pain in her shoulder?

      A. No.

      Q. That’s something that she was able to get treatment for, able to get
         surgery for and—

      A. Presumably was fine. I mean, it never came up.

      Counsel nonetheless questioned Vije about the possible causes of Hunter’s

shoulder injury. But Vije’s answers to these questions were far from definitive:

      Q. Would the type of [shoulder] surgery that was done here, would—
         could that be caused by trauma?

      A. So, the labral tear could. There’s a lot—traumatic labral tears are
         common. The AC joint almost sounds kind of arthritic to me. So, I
         don’t know if that’s necessarily a trauma thing. And I guess she
                                          22
   could have had—it says debridement. So, I’m thinking that means
   there must have been spurs, which typically means that there’s
   arthritis in the AC joint. So, that would have been preexisting to an
   accident. But certainly a rotator cuff injury and a labral tear could
   be traumatic.
Q. Is it—and when we talk about trauma, again, being struck by a car
   can cause that?
A. Yeah.

Q. Especially on—if you’re struck on the left side?

A. Sure. Because something might have happened, and that labrum
   might have popped or something.
Q. And then, you know, for the things that are in there, like
   debridements and—what was the other thing you said that could
   have been like an arthritic change or something that could have
   been preexisting?

A. That—that was the main one, the AC joint. If she had arthritis in
   the AC joint. So, the labrum and the rotator cuff could be traumatic.

Q. Do you ever see situations where people will have like an arthritic
   condition but it’s not causing them pain, and then, they have some
   type of trauma, and then, they have a change pain-wise?
A. Yes.

Q. How does that occur?
A. That actually happens all the time. So, you have people that have
   either degenerative conditions, arthritic conditions that are
   relatively silent during their normal day-to-day activities, and then,
   there’s some kind of event, traumatic event, and all of a sudden that
   lights up and then they’re symptomatic. So, that happens all the
   time. And that doesn’t have to be a car accident. That could be
   anything. Just lifting a heavy box or something.

Q. Falling on your shoulder?
A. Falling over, right.
                                   23
On its face, the phrasing of Vije’s answers—“could be traumatic,” “something might

have happened,” “might have popped or something,” “could be anything”—signals

uncertainty about what happened in Hunter’s particular case. See, e.g., Johnson v.

Harris, 546 S.W.3d 293, 304 (Tex. App.—El Paso 2017, no pet.) (phrases like

“might” and “could” signal possibility, not reasonable medical probability). At the

least, the jury reasonably could have discounted this uncertain testimony. See

Ononiwu, 624 S.W.3d at 45 (jury is free to disbelieve expert testimony).

      In Vije’s testimony about Hunter’s various other medical conditions, he relied

on objective evidence for their existence. For example, Vije testified that:

      •   an MRI showed a separation between one of Hunter’s facet joints—a joint
          connecting spinal vertebrae;
      •   an EMG confirmed that Hunter had a chronic problem in this same area
          of the spine; and

      •   an MRI of Hunter’s hip showed she had a gluteus tear.

But Vije merely agreed that these conditions “could be caused by trauma,” such as

“when you’re hit by a car and you’re a pedestrian.” Similarly, he agreed that these

conditions were “consistent with” being hit by a car. Standing alone, Vije’s

testimony about causation, couched as it is in terms like “could be” and “consistent

with,” is equivocal because these terms do no more than suggest it is possible that

the accident caused Hunter’s conditions. See, e.g., W.C. LaRock, D.C., P.C. v. Smith,

310 S.W.3d 48, 58 (Tex. App.—El Paso 2010, no pet.) (phrases like “perhaps,”

“possibly,” “can,” and “could” indicate possibility rather than reasonable medical
                                          24
probability); Smith v. Landry’s Crab Shack, 183 S.W.3d 512, 515 (Tex. App.—

Houston [14th Dist.] 2006, no pet.) (doctor’s testimony that becoming ill enough to

be admitted to hospital within ten hours of meal was in reasonable medical

probability “consistent with” foodborne illness was not evidence that meal at issue

caused illness in question). At the least, the jury could have reasonably found that

this equivocal testimony was unpersuasive as to causation. See Ononiwu, 624

S.W.3d at 45 (jury is free to disbelieve expert testimony).

      Vije testified that he had not seen any medical records indicating Hunter’s

medical conditions preexisted the accident. This could be understood to raise an

inference that the accident must have caused them. But Vije conceded he had not

reviewed Hunter’s complete medical records, including her emergency-room

records. In other words, unlike a case in which an expert opines that a patient’s

medical history definitively excludes all other possible causes, Vije merely stated

that the limited records he had did not suggest another cause. Thus, the jury could

have reasonably discounted Vije’s testimony that he had not seen any indication in

Hunter’s records that her conditions preexisted the accident. See In re State Farm

Mut. Auto. Ins. Co., 483 S.W.3d 249, 257, 265–66 (Tex. App.—Fort Worth 2016,

orig. proceeding) (holding jury could have reasonably found accident did not cause

injuries even though one treater testified otherwise, in part because treater had not

reviewed some relevant medical records and other evidence).


                                         25
      At any rate, Vije contradicted himself by acknowledging other possible

causes. For example, as to Hunter’s shoulder, he agreed she had some preexisting

arthritis. As noted, he also stated that her shoulder issues need not have resulted from

trauma and could be caused by something as simple as lifting a heavy box. Similarly,

with respect to Hunter’s spine, Vije testified that x-rays and MRIs showed some

degenerative changes, which are not unusual for a person of Hunter’s age, given the

ordinary wear and tear associated with the aging process. Vije agreed that he could

not exclude the possibility that Hunter’s degenerative spinal changes resulted from

arthritis instead of trauma. Vije’s testimony on this subject is especially uncertain:

      Q. So, standing here—sitting here today though, you can’t say with a certain
         degree of medical certainty that there was no arthritis buildup that caused
         the degenerative spondylolisthesis?

      A. No.

      Q. It could have been a buildup of arthritis, right?

      A. Yes.
      Q. It could have been trauma in 2015?

      A. Right.

      Q. It could have been some other trauma way back when—earlier than the
         accident, right?

      A. Right. It could have also been some arthritis that was there that accelerated
         after trauma in 2015. So, it could be none or a combination of those three
         things.

      Q. Exactly. The—we don’t know, though?
      A. We don’t know.

                                          26
      Q. You don’t know.

      A. I don’t know. And I don’t think anyone can know.
      Moreover, Dr. Craig Kuhns, the surgeon who diagnosed Hunter as suffering

from spondylolisthesis, was of the opinion that Hunter’s spondylolisthesis was

primary, meaning it occurred on its own as a result of degeneration over time, not as

a result of trauma. Vije acknowledged that this was Kuhns’s diagnosis.

      As a treating doctor, Vije did not have to disprove or discredit every possible

alternative cause of Hunter’s medical conditions to testify about causation to a

reasonable medical probability. Transcontinental Ins. Co. v. Crump, 330 S.W.3d

211, 218 (Tex. 2010). But when, as here, a doctor concedes that plausible alternative

causes exist and disclaims the ability to discern which of these alternatives caused

his patient’s conditions, a jury may reasonably discount his testimony about

causation. See Coastal Tankships v. Anderson, 87 S.W.3d 591, 605 n.25 (Tex.

App.—Houston [1st Dist.] 2002, pet. denied) (alternative causes suggested by

defendant may affect weight jury gives to expert’s causation testimony). Under

circumstances like these, the jury’s award of zero damages is not against the great

weight and preponderance of the evidence. See Hyler v. Boytor, 823 S.W.2d 425,

427–28 (Tex. App.—Houston [1st Dist.] 1992, no writ) (affirming award of zero

damages for physical pain and mental anguish when jury could have attributed

objective evidence of injury to causes other than automobile accident at issue).


                                         27
      Hunter also relies on her medical records from other treating doctors. She

argues that these records establish that the accident caused her medical conditions.

      We do not agree. Hunter’s medical records often refer to the accident. But

Hunter herself is almost always the source of this information. For example:

      •   a September 2015 psychotherapy note states patient “reported she was hit
          by a car” and “described physical pain and limits in functioning/activity”;

      •   September and October 2015 progress notes state patient presented with
          multiple complaints, as “she was hit by a car” in August;
      •   a May 2016 initial evaluation record for physical therapy states
          “Mechanism of Injury: August 14, 2015. Hit by car as pedestrian”;
      •   a September 2016 progress note states “patient feels most of her
          complaints are related to a motor vehicle accident” in 2015;
      •   a February 2017 progress note states patient’s back and hip pain “started
          after a motor vehicle accident” that “was a low speed impact reportedly”;

      •   a March 2017 progress note states that “patient is status post a car accident
          that apparently caused a gluteal tendinopathy” and includes the additional
          notation “What caused the pain? Accident”;
      •   a May 2017 initial evaluation record for physical therapy states
          “Mechanism of Hip Injury: Trauma. Hit by a car” in 2015;

      •   a June 2017 record indicates patient’s back and hip pain began in August
          2015 after being “hit by car and thrown up on the windshield”;

      •   an October 2017 record states “patient came in with an acute
          radiculopathy after having an auto/pedestrian accident”;

      •   a March 2018 initial evaluation record for physical therapy states “Onset
          Due To: Motor Vehicle Accident” concerning hip injury; and

      •   September and December 2018 progress notes state patient “developed
          low back pain” after she “was hit, auto-pedestrian.”


                                         28
On their face, these cursory references do not represent opinions by treaters that, to

a reasonable medical probability, the accident caused Hunter’s medical conditions.

Instead, these references reflect information Hunter provided to her treaters.

      Information of this kind, related by a patient to her doctors when seeking

treatment and documented in her medical records, is generally admissible. TEX. R.

EVID. 803(4), (6), 805. But this information is not necessarily probative of causation.

See Burroughs Wellcome Co. v. Crye, 907 S.W.2d 497, 500 (Tex. 1995) (statements

in medical records that reflected patient’s recitation of history and his own opinions

were not evidence of causation). Assuming for argument’s sake that the information

Hunter conveyed to her doctors about the accident has some evidentiary value in this

instance, the jury was not bound to accept her representations about the nature of the

accident or the accident’s alleged role in causing her medical conditions or their

symptoms. See Ononiwu, 624 S.W.3d at 46 (jury could disbelieve statements

attributable to plaintiff contained in medical records of his treating physicians); LMC

Complete Auto. v. Burke, 229 S.W.3d 469, 479 (Tex. App.—Houston [1st Dist.]

2007, pet. denied) (credibility of medical history given to doctor by patient presents

fact issue that goes to weight of evidence, which is for jury to evaluate).

      For their part, Hunter’s treaters were primarily concerned with identifying the

source of her pain and treating it, not ascertaining whether the accident at issue

caused her underlying medical conditions. Vije explicitly said so. Hunter agreed that


                                          29
her doctors were trying to address her symptoms rather than speculating about the

ultimate cause of her medical conditions. When viewed in this context, the jury could

have reasonably found that the aforementioned statements about the accident

contained in Hunter’s medical records were not persuasive evidence that, in

reasonable medical probability, the accident caused her medical conditions. See

Burroughs Wellcome Co., 907 S.W.2d at 500 (holding it was unreasonable to view

statements in medical records as expert causation opinions).

      There is one medical record that materially differs from all the others. In a

February 2017 progress note, Ralph Menard, a medical doctor specializing in pain

management, made the following assessment of Hunter’s conditions and their

causes:

      This patient complains of left-sided hip and leg pain since she was
      struck by a motor vehicle while in the crosswalk as the car was making
      a left-hand turn. This was a slow speed collision with no fractures
      although apparently there was a left rotator cuff and some trochanteric
      bursitis. As far as her spine all I really see are age related problems. I
      cannot truthfully say that anything I see in the spine is related to the
      accident. It is certainly possible that the gluteal tendinitis was related to
      the collision as she was struck on the left side. As to her assertions that
      prior to this accident she was hiking in the mountains in Washington
      but now she can’t, certainly a component to her ailments with the
      rotator cuff tear and the gluteal tendinitis are related to this accident but
      on the other hand she is getting older and there is a significant
      component of age-related infirmity that we all experience. However
      sometimes it is like the proverbial “it’s the straw that broke the camel’s
      back” scenario that brings aging to the forefront. Hopefully this
      injection today will provide the relief of the tendinitis. If not, the only
      other options I have for her is a platelet rich plasma/stem cell injection
      in the same locale and time with resolution of this lawsuit.
                                           30
      This single record, however, does not alter the factual sufficiency of the

evidence. At best, this record is a mixed bag as to causation. The phrases “patient

complains” and “her assertions” indicate that Hunter supplied the information about

the accident and its ostensible role in causing her conditions. Menard’s statement

that “apparently there was a left rotator cuff and some trochanteric bursitis” as a

result of the accident does not signal an independent evaluation of causation; instead,

the wording of this statement serves as an acknowledgment that the doctor assumed

certain facts to be true. See NEW OXFORD AMERICAN DICTIONARY 75 (3d ed. 2010)

(“apparently” means “as far as one knows or can see” and is “used by speakers or

writers to avoid committing themselves to the truth of what they are saying”).

Menard stated that Hunter’s spinal issues were attributable to age, not the accident.

The remainder of his opinions, expressed in equivocal language like “certainly

possible” and “sometimes,” are speculative. See, e.g., W.C. LaRock, 310 S.W.3d at

58 (certain types of phrases—“perhaps,” “possibly,” “can,” and “could,” for

example—express mere possibility rather than reasonable medical probability).

      Moreover, to the extent this particular medical record, or any other, arguably

could be construed as offering a treater’s opinion that the accident caused Hunter’s

conditions, such an opinion is not competent evidence of causation unless it is

accompanied by an adequate explanation of the basis for the opinion. See Burroughs

Wellcome Co., 907 S.W.2d at 500 (expert opinions stated in medical records are


                                          31
subject to same requirements as opinions stated in testimony); Minn. Min. & Mfg. v.

Atterbury, 978 S.W.2d 183, 199 (Tex. App.—Texarkana 1998, pet. denied) (expert’s

recitation that he examined patient and took history of patient does not constitute

sufficient basis for causation opinion absent explanation of exact methodology

expert used to arrive at his opinion, including discussion of other possible causes he

ruled out and literature on which he relied). None of Hunter’s treaters other than Vije

testified at trial, so the record lacks an explanation for any causation opinions these

other treaters, like Menard, ostensibly held. Assuming for argument’s sake that

Menard’s purported causation opinion, or any other in Hunter’s medical records, has

any probative value whatsoever, the jury was not obliged to accept them at face value

under the circumstances or to credit them over conflicting causation evidence, like

Vije’s testimony that Hunter’s conditions could have been caused by the accident,

arthritis, or something else. See Thota v. Young, 366 S.W.3d 678, 695–96 (Tex.

2012) (jury assesses weight and credibility of expert witnesses and may choose to

believe one expert’s opinion and discount another expert’s conflicting opinion).

      In sum, when all the evidence is considered in a neutral light, the jury’s finding

that Hunter had zero damages for physical pain, mental anguish, and physical

impairment is not so against the great weight and preponderance of the evidence as

to make the finding clearly wrong and unjust. In particular, we conclude the jury




                                          32
could have reasonably found from the evidence as a whole that Hunter did not prove

by a preponderance of the evidence that the accident caused these damages.

      The same is true of the jury’s finding that Hunter had zero damages for future

medical expenses. A plaintiff must prove the accident at issue caused her medical

conditions to recover medical expenses. JLG Trucking v. Garza, 466 S.W.3d 157,

162 (Tex. 2015). Because the jury could have reasonably found from the evidence

as a whole that Hunter did not prove by a preponderance of the evidence that the

accident at issue caused her medical conditions, the jury’s finding that she had zero

damages for future medical expenses is not so against the great weight and

preponderance of the evidence as to make the finding clearly wrong and unjust.

      Under these circumstances, the jury could have awarded some compensation

to Hunter for expenses she incurred in seeking enough medical care to confirm that

she was not seriously injured by the accident. Ononiwu, 624 S.W.3d at 47. But

Hunter disclaimed any such damages by declining to seek past medical expenses.

                                 CONCLUSION

      We affirm the trial court’s judgment.




                                              Gordon Goodman
                                              Justice

Panel consists of Justices Goodman, Landau, and Countiss.

                                         33